Citation Nr: 0415965	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from November 1940 to June 
1945.  He died in August 1983.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 2002 rating decision of the VARO in 
Chicago, Illinois, which denied entitlement to service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
appeal has been obtained, and VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
her claim and the evidence necessary to substantiate the 
claim.  

2.  The veteran died in August 1983.  The death certificate 
listed the immediate cause of death as metastatic oat cell 
carcinoma of the lungs of seven months' duration.  There were 
no significant conditions listed as contributing to death.  
An autopsy was not performed.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  The veteran's fatal carcinoma was not related to service 
or to any disease or injury incurred in or aggravated during 
active service, and was not documented for years following 
service discharge.

5.  A service-connected disease or disability did not cause 
or contribute to the cause of the veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  
See38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2003).  
The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, including obtaining medical 
examinations or opinions if necessary.  VA is not required to 
provide assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (a)(2).  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence that was not 
previously provided to VA and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative of what 
portion, if any, of the evidence is to be provided by the 
claimant and what part, if any, VA will attempt to obtain on 
behalf of the claimant.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the notice 
requirement is not met unless VA can point to a specific 
document in the claims folder.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Court has also expressed the 
view that a claimant is entitled to VCAA notice prior to 
initial adjudication of a claim but declined to specify a 
remedy where adequate notice was not provided prior to the 
initial RO adjudication.  Pellegrini v. Principi, 17 Vet. 
App. 412 (2004).  In that decision, the Court also indicated 
that VA must tell a claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id.; 
38 C.F.R. § 3.159 (b).

The record shows that the appellant received the notice 
required by the VCAA.  In an October 2001 letter, the RO 
informed the appellant of the type of evidence needed to 
support her claim, and indicated what she should do toward 
obtaining such evidence, and what VA would do.

All the VCAA requires is that the duty to notify be 
satisfied, and the claimants be given the opportunity to 
submit information and evidence in support of a claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice provided to the appellant in October 2001 was 
not given prior to the first RO adjudication of a claim, the 
notice was provided prior to the transfer and certification 
of the appeal to the Board.  After the notice was provided, 
the case was readjudicated and a supplemental statement of 
the case was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.

In this case, because the content requirements of a VCAA 
notice have been satisfied, any error created by not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  In March 2004, VA 
obtained an opinion from VA's General Counsel as to the 
Court's statement in Pelegrini, that 38 U.S.C.A. §§ 5103(a) 
and 38 C.F.R. § 3.159 (b)(1) require VA to include a request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5107(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.

Under the circumstances set forth above, the Board finds that 
the appellant has had ample notice of the types of evidence 
that would support her claim and that she has had ample 
opportunity to present evidence and argument in support of 
her appeal.  The Board therefore finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Therefore, notwithstanding Pellegrini, to 
decide the appeal at this time would not be prejudicial error 
to the claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2003).  To establish service connection for the cause of a 
veteran's death, evidence must show that disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related thereto.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it causally shared in 
producing death, but, rather, there must have been a causal 
connection.  38 C.F.R. § 3.312.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Service connection for carcinoma may be established on a 
presumptive basis by showing that the disability was 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003).  

In this case, the weight of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  According to the death 
certificate, the veteran died in August 1983 while an 
inpatient at a private hospital.  The cause of death was 
given as metastatic oat cell carcinoma of the lungs.  The 
approximate interval between the onset of the disorder and 
death was given as 7 months.  That would have placed the 
onset in early 1983, a time many years following the 
veteran's separation from service in World War II.  

Information of record reveals that the veteran's service 
medical records are not available as they were apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center in St. Louis.  The post service medical records 
reflect initial documentation of the veteran's fatal cancer 
was not until early 1983, seven months prior to his death.  A 
cytology report at a private facility done in January 1983 
was interpreted as being strongly suggestive of malignancy.  
It was indicated there were a few definitely contributable 
clusters of oat cell cancer.  It was noted during private 
hospitalization in January 1983 that the veteran had been 
seen as an outpatient on 1 or 2 occasions with persistent 
cough.  He had been given antibiotics, but despite this the 
cough persisted and he presented to the emergency room and 
was hospitalized.  Laboratory studies resulted in a diagnosis 
of oat cell carcinoma.  The medical records subsequent 
thereto pertained to reports of palliative and supportive 
therapy.  There is no information linking the illness to the 
veteran's active service many years earlier.  

Upon careful review of the evidence in the case, the Board 
finds no competent medical evidence has been submitted to 
relate the decedent's death to service.  No available medical 
evidence shows that he suffered from cancer during service or 
for years thereafter.  Additionally, no competent medical 
evidence has been submitted to demonstrate the decedent was 
diagnosed with or treated for cancer prior to early 1983.  

Moreover, in evaluating the appellant's death, the Board 
notes that he had no service-connected disabilities during 
his lifetime.  In short, no medical opinion or other 
professional evidence relating the veteran's death from 
cancer of the lungs service connected to service or any 
incident of service has been presented.

The Board recognizes the appellant's sincere belief that the 
decedent's death was related in some way to his military 
service, particularly from reported exposure to asbestos 
while in service.  However, in this case, she has not been 
shown to have the professional expertise necessary to provide 
meaningful evidence regarding a causal relationship between 
the decedent's death and his military service.  See, for 
example, Routen v. Brown, 10 Vet. App. 183, 186 (1997); ("a 
lay person is generally not capable of opining on matters 
requiring medical knowledge"), affirmed sub nom.  Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), cert denied 119 S.Ct. 
404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Accordingly, although the Board is sympathetic with the 
appellant's loss of her husband, the undersigned finds a lack 
of competent medical evidence to warrant a favorable decision 
in this case.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the appellant has 
not submitted any competent medical evidence to provide a 
nexus between the veteran's active service and the conditions 
that caused or contributed to the cause of his death.  The 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of death.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



